Citation Nr: 0402359	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-10 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1968 to March 1970.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

During the course of the current appeal, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned a 30 percent rating.  That resolved the then 
pending appellate issue as related to PTSD.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the remaining appellate issues.

2.  The veteran was exposed to excessive acoustic trauma in 
service.

3.  Tinnitus was first demonstrated in service and has 
continued to present.

4.  Current bilateral sensorineural hearing loss may be 
reasonably considered the result of inservice acoustic 
trauma.


CONCLUSION OF LAW

Bilateral defective hearing and tinnitus were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & 
Supp. 2003); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain regulatory changes have taken place which relate to 
notification of a veteran as to evidence required for a 
claim, assistance in development of evidence and other such 
due process issues.  Given the evidence of record and the 
decision reached by the Board herein, it can be stipulated 
without prejudice to the veteran that sufficient development 
of the evidence has taken place as to support an equitable 
resolution of the remaining appellate issues.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  However, anyone is 
able to make observations as to what they saw or experienced 
themselves.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a), 3.304.

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Service medical records show that an audiogram at the time of 
the veteran's induction into service showed 0 decibel losses 
at all tested levels in both ears.  

There were no audiograms undertaken in service or at 
separation. 

A whispered voice test at separation showed what was 
described as 15/15 or "normal hearing" at conversational 
ranges.

The veteran has stated that his tinnitus was first noticed 
about the time of the Tet Offensive.  He said that he was 
exposed to loud noises throughout service but particularly at 
about that time.  He has indicated that he first demonstrated 
hearing loss concurrent with the exposure; that it stayed at 
that level for some time in and after service but had more 
recently deteriorated even further; and is now particularly 
noticeable in conversation and at the higher frequencies and 
on the right side.

Evidence has been submitted by several former service 
comrades and supervisors to the effect that the ship on which 
they and the veteran were assigned during his Vietnam 
service] [the USS DAVIDSON, DE 1045] was exposed to excessive 
acoustic trauma of gunfire, and that he, as an ordnance 
person and gunner, was exposed to particularly heavy noises.  
Details of those exposures are of record.

A written statement from a senior officer on that ship, dated 
in October 2002, was to the effect that he recalled that he, 
himself, along with many others, had all had hearing losses 
after their service on that ship during a time concurrent 
with the veteran's service thereon.  He also stated that not 
only was the ship itself a very noisy place given the 
bombardments through which they survived, but that the 
veteran's specific placement with the 5"gun mount was 
particularly exposed to excessive noise.  The affiant 
indicated that he was commanding officer of the DAVIDSON and 
was particularly familiar with the noise levels of that ship 
and the guns associated therewith.  He further stated that he 
had also experienced predominantly high frequency hearing 
loss at the time that had gotten worse on a progressive basis 
since then.  

The veteran's commanding officer further stated that he had 
also undertaken a thorough review of the records of the ship 
as well as the Command Histories for an additional period 
during which the veteran was on the ship, and could confirm 
that the 5" guns fired thousands of rounds during that time 
during the Vietnam War; and "that there can be absolutely no 
question about the fact that his [the veteran's] hearing was 
damaged while he was in the service of our country as a 
crewmember of the Davidson during combat operations".  He 
further opined that the veteran "more than meets the minimum 
criteria that his hearing problems were as likely as not 
caused by exposure while on active duty".

Statements have been received from several fellow workers of 
the veteran who have been at the same job and company with 
him since separation for service, a period of some 30 years.  
They have all confirmed his allegation that there is no 
excessive noise exposure on the job and that no one at that 
work has experienced job-related hearing loss or tinnitus.

Private evaluative reports from 1999 and since have shown 
bilateral sensorineural hearing loss, confirmed by repeated 
audiometric testing, and tinnitus.  On intake assessments it 
was specifically noted that the veteran had had hearing loss 
of some sort for some 30 years, ever since he was in the 
military as a gunner; and that it had always been at the 
higher decibel levels which had varying impact; but that 
there had been increased loss in the past few years to the 
point where he now had problems understanding some 
conversations.  

The veteran has otherwise also consistently collaterally 
indicated, including on unrelated examinations, that the 
hearing problems and tinnitus commenced while he was in 
service in Vietnam and have continued to present, with some 
progressive deterioration in the hearing loss over the past 
few years or so; and that he had not been exposed to any 
excessive noise since service including at work.

On VA examination in July 1999, the veteran reported that he 
had been a gunner's mate in the Navy in Vietnam and had then 
been exposed to noise.  He stated that hearing protection had 
not been used around noise.  He was a right handed shooter 
and denied the use of hearing protection when firing weapons.  
He reported that he occasionally had worn an earphone over 
his left ear but that the right ear was usually exposed to 
various noises including cannons and gunfire.  He had had no 
otitis media or ear surgery.  He had had constant tinnitus in 
the right ear since Tet [Offensive] in 1969.  Since then he 
had had recurrent tinnitus, which he particularly would 
notice most often when he was in a quiet room.  He had had no 
head injuries or other noise exposure other than in service.  
The audiometric testing confirmed the private findings of 
tinnitus along with bilateral sensorineural hearing loss, 
greater in the right than left ear.  Such findings met the 
criteria for a "hearing loss" for VA purposes under 38 C.F.R. 
§ 3.385.

On follow-up VA evaluation in June 2001, the examiner 
reviewed the clinical records and noted that the veteran had 
been confirmed by VA and private audiometric studies to have 
bilateral sensorineural hearing loss and tinnitus.  He opined 
that given that there was no documentation (i.e., audiogram) 
of hearing loss for many years after service, this would be 
inconsistent with hearing loss due to acoustic trauma; that 
the fact that the veteran said he had been recently having 
more deterioration in his hearing was inconsistent with his 
having have the noise induced loss so long before; and that 
many variables can impact hearing over the period of some 30 
years.

The Board has reviewed the entire evidence in this case as 
well as the helpful statements provided by many of the 
veteran's service comrades, supervisor in and since service, 
and post-service fellow workers.  There is no question but 
that he was exposed to significant acoustic trauma while 
onboard ship during Vietnam.  He has stated that he first had 
tinnitus at that time, and that he had hearing loss then and 
that has continued to the present.  This is consistent with 
many others in the same or similar positions at that time on 
that ship and in those circumstances.  In that regard, the 
Board finds this to be entirely credible.

The veteran and others have confirmed that he had not been 
exposed to acoustic trauma since service.  The Board finds 
this to be entirely credible.

His hearing loss is clearly of the type that may be the 
result of acoustic trauma, i.e., sensorineural in nature.  In 
that, the Board finds that this evidentiary packet is 
entirely credible.  And even the fact that his right ear is 
worse than his left can be easily explained by the occasional 
use of ear protectors on one and not the other ear during 
firing.

Admittedly, the evidence is not entirely unequivocal and 
there are mildly differing opinions.  One VA examiner has 
somewhat vaguely hypothesized that the evidence is not 
definitive enough for such a conclusion, but this opinion is 
neither compelling nor entirely persuasive when compared to 
other credible options, and when placed alongside the 
aggregate evidence of record.

The Board finds that there is am ample basis for weighing the 
relative merits of the arguments on both sides.  The Board 
concludes that competent evidence, viewed objectively, is at 
least in relative equipoise on the question of whether the 
veteran's bilateral sensorineural hearing loss with tinnitus 
is linked to military service and/or the circumstances of 
such service.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); 
Owens v. Brown, op. cit.  In summary, the evidence is 
entirely adequate to support the medical nexus linking the 
disabilities to service, and service connection is warranted.

ORDER

Service connection for bilateral defective hearing is 
granted. 

Service connection for tinnitus is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



